






Exhibit 10.62


___ Non-Employee Director Award Retainer Grant 2011 Plan


DEFERRED STOCK UNITS AGREEMENT


THIS AGREEMENT, dated __________ (the “Grant Date”), is made by and between
PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and the
undersigned non-employee director of the Company (the “Grantee”).
WHEREAS, the Company wishes to afford the Grantee the opportunity to own shares
of Common Stock;
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, the Administrator of the Plan has determined that it would be to the
advantage, and in the best interest, of the Company and its stockholders to
grant Deferred Stock Units to the Grantee as an incentive for increased efforts
during his or her term of office with the Company, and has advised the Company
to grant Deferred Stock Units to the Grantee;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
The following terms as used in this Agreement shall have the meanings specified
below. Capitalized terms that are not defined in this Agreement shall have the
meanings specified in the Plan.
Section 1.1 - “Change of Control” shall have meaning given to such term in
Section 17(m) of the Plan.
Section 1.2 - “Code” means the Internal Revenue Code of 1986, as amended.
Section 1.3 - “Common Stock” means common stock, $0.01 par value, of the
Company.
Section 1.4 - “Disability” shall have the meaning given to such term in Section
17(n) of the Plan.
Section 1.5 - “Payment Date” means, as used with respect to a Deferred Stock
Unit, the earlier of (i) the Specified Distribution Date and (ii) the date that
is the thirtieth day following the date of Grantee's Separation from Service.
Section 1.6 - “Plan” means the Peabody Energy Corporation 2011 Long-Term Equity
Incentive Plan, as it may be amended from time to time.
Section 1.7 - “Specified Distribution Date” means, as used with respect to a
Deferred Stock Unit granted hereunder, the date that is the third anniversary of
the Grant Date; provided that, as used with respect to a Deferred Stock Unit
granted hereunder which the Grantee has elected to defer in accordance with a
properly and timely completed deferral election form, the date specified as the
“Specified Distribution Date” on such deferral election form shall be the
Specified Distribution Date for purposes of this Agreement.
Section 1.8 - “Separation from Service” means a termination of the Grantee's
employment or service with the Company or its subsidiary or affiliate
(regardless of the reason therefor) that constitutes a “separation from service”
as defined in Code Section 409A or applicable regulations or other guidance in
effect thereunder.




--------------------------------------------------------------------------------




ARTICLE 2
GRANT OF DEFERRED STOCK UNITS


Section 2.1 - Grant of Deferred Stock Units. For good and valuable
consideration, the Company hereby grants to the Grantee a number of deferred
stock units (each, a “Deferred Stock Unit”) set forth on the signature page
hereof. Each Deferred Stock Unit granted hereunder constitutes a hypothetical
share of Common Stock of the Company with a value on any given date equal to the
Fair Market Value of a share of Common Stock on such date. Each Deferred Stock
Unit granted hereunder represents an unfunded and unsecured promise of the
Company to issue, in accordance with Article 4 below, a share of Common Stock
for each vested Deferred Stock Unit.


Section 2.2 - Transfer Restrictions. Prior to the issuance of Common Stock in
accordance with Article 4, a Deferred Stock Unit or any interest therein cannot
be directly or indirectly transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of, and any such attempt to do so shall be null and void.


Section 2.3 - No Obligation of Service. Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the service of the
Company or interfere with or restrict in any way the rights of the Company to
terminate the service of the Grantee.
ARTICLE 3
VESTING OF DEFERRED STOCK UNITS


Section 3.1 - Deferred Stock Unit Vesting. Subject to Sections 3.2 and 3.3, the
Deferred Stock Units shall become vested ratably, on a monthly basis, over the
12-month period beginning on the Grant Date; provided, that, with respect to the
portion of the Deferred Stock Units that are to vest in any given month, such
vesting shall only occur to the extent that the Grantee remains in the service
of the Company during the entire period commencing on the Grant Date and ending
on the date during that month that such Deferred Stock Units are to become
vested. For the purpose of clarity, the vesting of Deferred Stock Units in each
month shall occur on the monthly anniversary of the Grant Date.
    
Section 3.2 - Acceleration Events. Notwithstanding the provisions of Section
3.1, the Deferred Stock Units shall become fully vested upon the earliest to
occur of: (i) the Grantee's Separation from Service due to death or Disability;
(ii) a Change of Control; or (iii) the Grantee's Separation from Service due to
the Grantee reaching the end of his or her elected term and either (A) being
ineligible to run for an additional term on the Board as a result of reaching
age seventy-five (75) or (B) having completed at least three years of service as
a director.


Section 3.3 - Effect of Separation from Service. Except as otherwise provided in
Section 3.2, no unvested Deferred Stock Unit shall become vested following the
Grantee's Separation from Service, and unvested Deferred Stock Units shall be
immediately and automatically forfeited upon the Grantee's Separation from
Service.


ARTICLE 4
ISSUANCE OF STOCK


Section 4.1 - Payment Following Vesting of Deferred Stock Units. Subject to the
terms of this Agreement, the Company shall issue to the Grantee (or, in the
event of the Grantee's death, to his or her beneficiary or estate) a number of
shares of Common Stock equal to the number of vested Deferred Stock Units
granted hereunder. Subject to Section 4.2, such shares of Common Stock shall be
issued to the Grantee on the Payment Date.


Section 4.2 - Conditions to Issuance of Stock Certificates. Shares of Common
Stock that may be issued in accordance with Section 4.1 may be either previously
authorized but unissued shares or issued shares that have been reacquired by the
Company. In accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii), if
the Administrator reasonably anticipates that issuing Common Stock on the
Payment Date will violate federal securities laws or other applicable laws, the
Company may delay issuing such Common Stock, provided that the Company issues
such Common Stock on the earliest date at which the Administrator reasonably
anticipates that such issuance will not violate federal securities laws or other
applicable laws.


Section 4.3 - Rights as Stockholder. The Grantee shall not be, and shall not
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares of Common Stock corresponding to Deferred Stock Units granted
hereunder unless and until the date (the “Issuance Date”) on which certificates
representing such shares have been issued by the Company to or in the name of
such Grantee. The Grantee shall not be entitled to receive any dividends paid
with respect to the shares of Common Stock with respect to record dates
occurring prior to the Issuance Date, and the Grantee shall not be entitled to
vote the shares of Common Stock with respect to record dates for such voting
rights occurring prior to the Issuance Date.






--------------------------------------------------------------------------------




ARTICLE 5
MISCELLANEOUS


Section 5.1 - Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible for any tax of the Grantee relating to the Deferred Stock
Units, and the Grantee agrees to be responsible for, any and all such taxes with
respect to the Deferred Stock Units.


Section 5.2 - Administration. The Administrator has the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Administrator shall be personally liable for any action,
determination or interpretation made good faith with respect to the Plan or the
Deferred Stock Units.


Section 5.3 - Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Grantee shall be addressed to him or her at the
address given beneath his or her signature hereto. By a notice given pursuant to
this Section 5.3, either party may hereafter designate a different address for
notices to be given to him, her or it. Any notice that is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee's
personal representative if such representative has previously informed the
Company of his, her or its status and address by written notice under this
Section 5.3. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service. Notwithstanding the foregoing, any notice required
or permitted hereunder from the Company to the Grantee may be made by electronic
means, including by electronic mail to the Company-maintained electronic mailbox
of the Grantee, and the Grantee hereby consents to receive such notice by
electronic delivery. To the extent permitted in an electronically delivered
notice described in the previous sentence, the Grantee shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.


Section 5.4 - Titles. Titles and headings are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.


Section 5.5 - Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 5.6 - Applicability of Plan. The shares of Common Stock issued to the
Grantee hereunder shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to such shares. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.


Section 5.7 - Amendment.


(a) The Administrator may amend this Agreement as it determines in good faith to
be necessary or desirable to comply with applicable law, but no such amendment
shall adversely affect the Grantee's rights without his or her written consent.
To incorporate other modifications, this Agreement may be amended by a writing
executed by the parties hereto.


(b) This Agreement is intended to comply with Code Section 409A and shall, to
the extent practicable, be construed in accordance therewith. If either party to
this Agreement reasonably determines that any amount payable pursuant to this
Agreement would result in adverse tax consequences under Code Section 409A, then
such party shall deliver written notice of such determination to the other
party, and the parties hereby agree to work in good faith to amend this
Agreement so it complies with the requirements of Code Section 409A and
preserves as nearly as possible the original intent and economic effect of the
affected provisions.


Section 5.8 - Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by arbitration in St. Louis,
Missouri. Arbitrators shall be selected, and arbitration shall be conducted, in
accordance with the rules of the American Arbitration Association.
    
    




--------------------------------------------------------------------------------






Section 5.9 - Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.






[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective on the Grant Date.
GRANTEE
 
PEABODY ENERGY CORPORATION
 
 
 
 
[Grantee]
 
By
 
 
 
Its
 
 
 
 
 
Address
 
 
 
 
 
 
 
Grantee's Taxpayer Identification Number:


________-______-__________
 
Aggregate number of Deferred Stock Units granted hereunder: ________________











